IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                          No. 78045-0-I

                            Respondent,        DIVISION ONE

               v.                              UNPUBLISHED OPINION

 ERIC SHAWN THOMAS,

                               Appellant.      FILED: May 28, 2019


       CHuN, J.   —   The State originally charged Eric Thomas with one count of

voyeurism. After obtaining a search warrant for Thomas’s cell phone, police

found video showing a separate incident of voyeurism, which gave rise to a

second charge. Thomas moved to suppress the video, claiming the warrant was

overbroad. The trial court denied the motion. Thomas appeals his conviction on

both counts of voyeurism, renewing the warrant issue and claiming ineffective

assistance of counsel and prosecutorial misconduct. Thomas also appeals the

imposition of certain community custody conditions. Because the warrant

provision provided clear parameters to the executing officer, and Thomas fails to

establish his other claims, we affirm.

                                   BACKGROUND
       On May 1, 2017, K.H. and D.C. were engaging in sexual intercourse

inside the bedroom of K.H.’s apartment when K.H. saw someone looking through

her partially-closed blinds. K.H. screamed and D.C. pulled on pants and ran out
No. 78045-0-1/2


the door. D.C. ran into the alley behind the apartment. D.C. looked over the

seven-foot fence adjacent to the apartment building, and saw Thomas crouching

on the other side with a cell phone in hand. Seeing the cell phone, D.C.

assumed Thomas had been filming them. D.C. told Thomas to jump over the

fence and Thomas complied. Thomas told D.C. he had been urinating behind

the building. The two had a verbal altercation.

       K.H. came outside and called 911. During the call, D.C. provided a

physical description to the police. Thomas walked down the street and into

another apartment complex.

       Seattle Police Officer Christopher Shoul responded to the call. Officer

ShouT took statements from D.C. and K.H., while another police unit patrolled the

area looking for Thomas. After Officer Shoul finished investigating at the scene,

he located Thomas sitting at a nearby bus stop. Thomas told Officer ShouT he

had been watching basketball playoffs and drinking at a bar with some friends.

After being told one of the victims would come by to identify him, Thomas

eventually told Officer Shoul that he had gone around the building to urinate and

heard two people “having sex.” Thomas said he looked and said “wow.”

      Officer ShouT returned to the apartment and took D.C to the bus stop to

identify Thomas. D.C. positively identified Thomas. Another officer arrested and

transported Thomas to the police station, where his cell phone was placed into

evidence.

      Seattle Police assigned Detective Scott Hatzenbuehler to the case.

Thomas told Detective Hatzenbuehler the following version of events: He had


                                        2
 No. 78045-0-113


 been drinking beers and watching a playoff game with some friends at a bar in

 the area. He walked to the bus stop after the game, but missed the bus. While

 sitting at the bus stop, Thomas had to use the restroom and walked around the

 back of an apartment building to relieve himself. While relieving himself, Thomas

 heard ‘some sex going on.” Then Thomas heard someone at the window yelling.

Soon after, a man came running out and accused Thomas of watching them.

Thomas was not video recording and there was nothing of that nature on the

phone.

            Detective Hatzenbuehler applied for and obtained a search warrant for

Thomas’s cell phone. The search warrant permitted a search of Thomas’s phone

to find evidence related to its use on May 1,2017 including calls, messages,

photographs, videos, and location data. The warrant also allowed for a search

for “[p]hotographs of [K.H.] or [D.C.], or any parts of a male or female that could

be [K.H.] or [D.C.], or of [K.H.’s] apartment building, whether the interior or

exterior of that building,” and “any other information that is evidence of the

above-listed crime(s),” without date restriction.

        A specially-trained detective extracted the data from the cell phone. Upon

receiving the data, Detective Hatzenbuehler began looking for video1 or images

pursuant to the warrant. Looking for evidence of voyeurism, Detective

Hatzenbuehler first scrolled through the videos and saw a thumbnail image from


        1 Despite the warrant provision’s limitation to photographs,” Detective Hatzenbuehler
searched for videos. Thomas does not object to the search on this ground. Neither Thomas nor
the State distinguishes between photographs and videos in their arguments. Because there is no
meaningful difference between photographs and videos in this context, we also do not distinguish
between them in our analysis.


                                               3
No. 78045-0-1/4


video 19 showing window blinds with what looked like a light on inside and

darkness outside. Detective Hatzenbuehler played the short, 20-second video.

The video, dated April 4, 2017 appeared to show voyeuristic activity on the part

of the person recording.

          Although Detective Hatzenbuehler believed the evidence was within the

scope of the warrant, he decided to obtain an addendum to the warrant in case

he found additional evidence.2 Upon examination, video 19 appeared to be shot

through a window and showed a woman sitting at a computer. The woman never

looked in the direction of the recording. Detective Hatzenbuehler later

determined the woman in the video was C.W., who lived in the same apartment

building as, and just next door to, K.H.

       The State originally charged Thomas with one count of voyeurism. After

discovery of the video of C.W., the State amended the information to include a

second count of voyeurism.

       In pretrial motions, Thomas attempted to suppress the video of C.W.,

arguing Detective Hatzenbuehler exceeded the scope of the warrant and

obtained the video pursuant to an overbroad warrant. The trial court denied the

motion.

      During trial, Thomas moved for a mistrial due to admission of an audio

recording of the 911 call. The trial court also denied this motion. The jury found

Thomas guilty on both counts.3 Thomas now appeals.


      2   Thomas does not raise any claims related to the warrant addendum.
      ~ Below, additional pertinent facts are introduced as needed for the individual issues.


                                               4
 No. 78045-0-1/5


                                          ANALYSIS
    A. Search Warrant

         Thomas argues the trial court erroneously admitted the video of C.W.,

 because police obtained it through an overbroad search warrant.4 Thomas

claims this results in insufficient evidence to convict on Count II and prejudice as

to Count I, requiring reversal for both counts. The State contends police found

the video of C.W. pursuant to a sufficiently particular search warrant. Because

the warrant provided clear parameters to the executing officer, we agree with the

State.

         Cell phones are ‘private affairs” under article I, section 7 of the

Washington State Constitution, requiring a warrant or an applicable exception for

a lawful search. State v. Samalia, 186 Wash. 2d 262, 268, 375 P.3d 1082 (2016).

The Fourth Amendment to the United States Constitution requires a warrant to

describe with particularity the things to be seized. State v. Higgins, 136 Wash. App.
87, 91, 147 P.3d 659 (2006). This requirement exists to “make a general search

‘impossible and prevent[] the seizure of one thing under a warrant describing

another.” State v. McKee, 3 Wash. App. 2d 11, 22, 413 P.3d 1049 (2018) (quoting

Marron v. United States, 275 U.S. 192, 196, 48 S. Ct. 74, 72 L. Ed. 231 (1927)),

rev’d on other grounds, No. 96035-6 (Wash. Apr. 22, 201 9),

http://www.courts.wa.gov/opinions/pdf/960356.pdf). Particularity also eliminates


         ~ During oral argument, Thomas’s counsel noted that Detective Hatzenbuehler “arguably”
did not act outside the warrant. Rather than argue Detective Hatzenbuehler acted outside the
warrant, Thomas assigned error to the language of the warrant and argued overbreadth. Wash.
Court of Appeals oral argument, State v. Thomas No. 78045-0-I (April 16, 2019), at 2 mm., 47
sec. through 2 mm., 59 sec. (on file with court).


                                               5
 No. 78045-0-116


 unlimited discretion in the executing officer’s determination of what to seize, and

informs the person subject to the search of what items the officer may seize.

State v. Besola, 184 Wash. 2d 605, 610-11 359 P.3d 799 (2015). The degree of

particularity depends on the nature of the materials sought and the facts of the

case. State v. Keodara, 191 Wash. App. 305, 313, 364 P.3d 777 (2015).

       “In general, Washington courts have recognized that the search of

computers or other electronic storage devices gives rise to heightened

particularity concerns.” Keodara, 191 Wash. App. at 314. This heightened

particularity arises because advances in technology and the centrality of

computers in the lives of average people have rendered the computer hard drive

akin to a residence in terms of the scope and quantity of private information it

may contain.” United States v. Galpin, 720 F.3d 436, 446 (2nd Cir. 2013).

       “A properly issued warrant ‘distinguishes those items the State has

probable cause to seize from those it does not,’ particularly for a search of

computers or digital storage devices.” Keodara, 191 Wash. App. at 314 (quoting

State v. Askham, 120 Wash. App. 872, 879, 86 P.3d 1224 (2004)). An overbroad

warrant lacks the requisite particularity. See Keodara, 191 Wash. App. at 312.

Three factors assist in determining whether a warrant suffers from overbreadth:
   “(1) whether probable cause exists to seize all items of a particular type
   described in the warrant, (2) whether the warrant sets out objective
   standards by which executing officers can differentiate items subject to
   seizure from those which are not, and (3) whether the government was
   able to describe the items more particularly in light of the information
   available to it at the time the warrant was issued.”~5~


      ~ This opinion refers to these as the ‘Higgins factors.”


                                                6
 No. 78045-0-1/7


 Higgins, 136 Wash. App. at 91-92 (internal quotation marks omitted) (quoting

 United States v. Mann, 389 F.3d 869, 878 (9th Cir. 2004)).

         Courts evaluate search warrants “in a commonsense, practical manner,

 rather than in a hypertechnical sense.” State v. Perrone, 119 Wash. 2d 538, 549,

 834 P.2d 611 (1992) (citing United States v. Turner, 770 F.2d 1508, 1510                   (gth   Cir.

 1985) cert. denied, 475 U.S. 1026 (1096)). “The underlying measure of

 adequacy in a description is whether, given the specificity of the warrant, a

violation of personal rights is likely.” Keodara, 191 Wash. App. at 313. “A search

warrant must be definite enough that the executing officer can identify the

property sought with reasonable clarity and eliminate the chance that the

executing officer will exceed the permissible scope of the search.” State v.

McKee, 3 Wn. App.2d at 28-29.

         Appellate courts review de novo a trial court’s probable cause and

particularity determinations on a motion to suppress. Keodara, 191 Wash. App. at

312. Admission of evidence obtained in violation of the state or federal

constitution amounts to an error of constitutional magnitude. Keodara, 191 Wn.

App. at 317.

        Here, Thomas alleges overbreadth based on the provision of the original

warrant authorizing a search of Thomas’s cell phone for ‘[p]hotographs of [K.H.]

or [D.C.], or any parts of a male or female that could be [K.H.] or [D.C.], or of

[K.H.’s] apartment building, whether the interior or exterior of that building.”6 This
          6 During oral argument, counsel raised an issue of overbreadth as to an additional

warrant provision allowing search of the cell phone for “[a]ny other information that is evidence of
the above-listed crimes(s).” Wash. Court of Appeals oral argument, State v. Thomas No. 78045-
0-I (April 16, 2019), at 3 mm., 1 sec. through 3 mm., 29 sec. (on file with court). However,


                                                 7
 No. 78045-0-118


 provision of the warrant did not limit the search to the specific date of the

 incident. Thomas argues the lack of a date restriction caused the warrant to fail

the Higgins factors and allowed for search and seizure of data without regard to

its connection to the crime on May 1, 2017.

        Thomas likens this case to Keodara, which involved a fatal shooting at a

bus stop. 191 Wash. App. at 311. Five weeks after the shooting and based on an

unrelated incident, the police obtained a search warrant authorizing search of the

defendant’s cell phone for a broad range of cell phone data, including all call

activity, photographs, videos, documents, and internet activity, based on the

police officer’s belief that gang members’ phones often contain evidence of

criminal activity. Keodara, 191 Wash. App. at 309-10. The cell phone contained

images of the defendant wearing clothes similar to those of the bus stop shooter

and the State charged the defendant with murder. Keodara, 191 Wash. App. at

311.

        The defendant moved to suppress all evidence from the phone for lack of

probable cause. Keodara, 191 Wash. App. at 311. The supporting affidavit relayed

only the officer’s knowledge of gang members’ use of their phones to document

their activities. Keodara, 191 Wash. App. at 310-11. The warrant authorized the

search for stored information, and “any and all other evidence suggesting the

crimes listed above [assault in the fourth degree, unlawful possession of

firearms, possession with intent to deliver or sell narcotics.]” Keodara, 191 Wn.


Thomas’s briefing addresses only the specific photograph provision. We do not consider
arguments made outside the briefing. RAP 10.3.



                                              8
 No. 78045-0-1/9


App. at 309-10. This court found the warrant overbroad because, “{t]here was no

 limit on the topics of information for which the police could search. Nor did the

warrant limit the search to information generated close in time to the incidents for

which the police had probable cause.” Keodara, 191 Wash. App. at 316.

       Similarly, McKee, 3 Wn. App.2d at 29, involved a warrant authorizing a

“physical dump” of the phone’s memory. During an investigation of sexual

exploitation of a minor and dealing in depictions of a minor engaged in sexually

explicit conduct, police obtained a warrant authorizing a search for all images,

videos, documents, calendars, call logs, and other data. McKee, 3 Wn. App.2d

at 29. “The warrant gives the police the right to search the contents of the cell

phone and seize private information with no temporal or other limitations.”

McKee, 3 Wn. App.2d at 29. This allowed a search of general categories of data

without objective standards to guide the police executing the warrant. McKee, 3

Wn. App.2d at 29. As a result, the warrant failed to meet the particularity

requirement of the Fourth Amendment. McKee, 3 Wn. App.2d at 29.

       In Keodara and McKee, the warrants lacked particularity because they

allowed for searches of a broad range of data without a data or date restriction.

However, neither Keodara nor McKee hold that a warrant must include both data

and date restrictions to satisfy the particularity requirement. Rather, the warrants

in the cases lacked either limitation, and therefore suffered from overbreadth. As

noted in McKee, the warrant gave police “the right to search the contents of the

cell phone and seize private information with no temporal or other limitation.”

3 Wn. App.2d at 29 (emphasis added).


                                         9
 No. 78045-0-I/iC


        Unlike the wide-ranging warrants in Keodara and McKee, the warrant in

 this case provided specific, case-related limits to the search. Most of the warrant

 provisions limited the search to digital information from May 1,2017. The

 provision at issue lacked a date restriction but included a data restriction that

 limited the search only to images depicting D.C., K.H., K.H.’s apartment building,

or “any parts of a male or female that could be” K.H. or D.C. With this data

restriction, the warrant resembles the one upheld in Askham. 120 Wash. App. at

879. In Askham, the warrant allowed for seizure of a wide range of digital

storage, including computers, drives, disks, and other memory storage. 120 Wn.

App. at 879, While the warrant allowed search of a broad category of material, it

specified the files and applications for search. Askham, 120 Wash. App. at 879.

The warrant listed text files related to the victim, specific internet sites, graphic

images and image files, and text files relating to manipulation of digital images.

Askham, 120 Wash. App. at 879. With these established parameters, “[t]he

warrant’s description left no doubt as to which items were to be seized and was

‘not a license to rummage for any evidence of any crime.” Keodara, 1 91 Wn.

App. at 314 (quoting Askham, 120 Wash. App. at 880). As a result of this

specification of files subject to search, the warrant satisfied the particularity

requirement.

       With its limitation to photographs of D.C., K.H., K.H.’s building, and “any

parts of a male or female that could be” K.H. or D.C., the warrant provision at

issue in this case includes even more restrictive language than in Askham. The

warrant allowed Detective Hatzenbuehler to search solely for those particular


                                          10
 No. 78045-0-Ill I


 images on the cell phone. The search was more akin to the physical search of a

box of photographs than an examination of the entire digital contents of a cell

phone as found in Keodara and McKee. Rather than allowing law enforcement

to rummage through a wide range of private information that Thomas might have

had on his phone, the provision focused on the category of images.

         In examining these images, “[a] degree of flexibility is required.” See

United States v. Abboud, 438 F.3d 554, 576 n.7 (6th Cir. 2006). This includes

flexibility as to dates as “evidence that date{s] from outside of the time period’

described in the warrant affidavit ‘may be relevant to the activity within the time

period.” United States v. Manafort, 313 F. Supp. 3d 213, 235, (D.D.C. 2018)

(quoting Abboud, 438 F.3d at 576, n.7). The United States Supreme Court has

recognized that ‘proof of similar acts is admissible to show intent or the absence

of mistake.” Andresen v. Maryland, 427 U.S. 463, 483, 96 5. Ct. 2737, 49
L. Ed. 2d 627 (1976). In this case, images of K.H., D.C., and K.H.’s building from

prior dates are relevant to the crime charged for this very reason. The State

relied on the April video of C.W. to argue that Thomas purposefully went behind

to building to look in the windows.7

        Here, the warrant did not allow for a broad search of files for photographs

or videos unrelated to the crime at issue or violate the Higgins factors. The

warrant provided clear parameters to the executing officer. Detective

Hatzenbuehler could not legally search for images depicting other people in other


        ~ The defense did not object to the State’s use of this evidence during closing argument
and rebuttal.


                                               11
No. 78045-0-1/12


places; if video 19 depicted C.W. in a different building, the evidence would have

been outside the original warrant. Therefore, the warrant was not overbroad.

    B. Ineffective Assistance of Counsel

       Thomas argues ineffective assistance of trial counsel based on the

proposal of an incorrect jury instruction and the inadvertent admission of

potentially damaging evidence from a 911 call. While counsel erred in both

respects, Thomas cannot demonstrate prejudice as a result of those errors.

       Effective assistance of counsel is guaranteed by the Sixth Amendment of

the United States Constitution and article I, section 22 of the Washington

Constitution. State v. Hendrickson, 129 Wash. 2d 61, 77, 917 P.2d 563 (1996). To

prevail on a claim of ineffective assistance of trial counsel, a defendant must

prove both deficient performance and prejudice. State v. Jones, 183 Wash. 2d 327,

339, 352 P.3d 776 (2015).

       Establishing deficient performance requires a showing that counsel’s

representation fell below an objective standard of reasonableness based on all

the circumstances. State v. Thomas, 109 Wash. 2d 222, 225-26, 743 P.2d 816

(1987). Prejudice sufficient to support a claim of ineffective assistance of

counsel occurs when counsel’s errors were so serious as to deprive the

defendant of a fair trial. Hendrickson, 129 Wash. 2d at 78. The defendant must

show a ‘reasonable probability that, but for counsel’s errors, the result of the trial

would have been different.” Hendrickson, 129 Wash. 2d at 78.

       A claim of ineffective assistance of counsel is a mixed question of law and

fact that an appellate court reviews de novo. Jones, 1 83 Wash. 2d at 338-39.


                                          12
 No. 78045-0-1/13


          1. Jury Instruction

          Thomas alleges trial counsel provided ineffective assistance of counsel by

 proposing inaccurate and incomplete lesser included offense instructions. The

 State argues Thomas cannot establish the prejudice necessary to support an

 ineffective assistance claim. We agree with the State.

          Jury instructions must not be misleading and must properly inform the trier

 of fact. State v. Grimes, 92 Wash. App. 973, 978, 966 P.2d 394 (1998). “The jury

 is presumed to read the court’s instructions as a whole, in light of all other

 instructions.” Statev. Hutchinson, 135 Wash. 2d 863, 885, 959 P.2d 1061 (1998).

Additionally, the appellate court reviews individual jury instructions in the context

of the instructions as a whole. State v. Tyler, 191 Wash. 2d 205, 216, 422 P.3d 436

(2018).
          Here, the trial court issued instruction 10, defining voyeurism:
        A person commits the crime of voyeurism when, for the purposes of
        arousing or gratifying the sexual desire of any person, the person
        knowingly views or photographs or films a second person without the
        second person’s knowledge and consent, and while the second
        person is being viewed or photographed or filmed, the second person
        is in a place where he or she would have a reasonable expectation
        of privacy.
(Emphasis added.) The trial court also gave a to-convict instruction for

voyeurism as instruction 15.

        Defense counsel proposed lesser included offense instructions for

attempted voyeurism in the first degree.8 The trial court subsequently provided


         8 Although counsel proposed the instruction, the invited error doctrine does not bar

Thomas’s argument for ineffective assistance based on this issue. State v. Kyllo, 166 Wash. 2d 856,
861, 215 P.3d 177 (2009). ‘If instructional error is the result of ineffective assistance of counsel,
the invited error doctrine does not preclude review.” ~ 166 Wash. 2d at 861. In other words, the


                                                 13
 No. 78045-0-1/14


 the suggested instructions on attempted voyeurism in the first degree. The trial

 court instructed, “A person commits the crime of attempted Voyeurism in the first

 degree when, with the intent to commit that crime, [they do] any act that is a

 substantial step toward the commission of that crime.” (Emphasis added.) The

court also gave the following to-convict instruction:
         To convict the defendant of the crime of attempted voyeurism in the
         first degree, each of the following elements of the crime must be
         proved beyond a reasonable doubt:
         (1) That on or about May 1, 2017, the defendant did an act that was
         a substantial step toward the commission of voyeurism in the first
         degree;
         (2) That the act was done with the intent to commit voyeurism in the
         first degree; and
         (3) That the act occurred in the State of Washington.
(Emphasis added.)

         However, when Thomas committed the crimes in April and May 2017,

voyeurism in the first degree did not exist. Former RCW 9A.44. 115 established

only the single crime of voyeurism. The legislature amended ROW 9A.44. 115

and divided the crime of voyeurism into first and second degree offenses in 2017,

effective July 23, 2017. LAws OF 2017, ch. 292, sec. 1. Thomas’s trial occurred

in 2018, after the effective date of the statute establishing the crime of voyeurism

in the first degree. Therefore, defense counsel successfully proposed jury

instructions for a crime that existed at the time of trial but did not pertain to

Thomas based on the dates of his offenses. Additionally, the lesser included

offense instructions refer to voyeurism in the first degree, while the main offense

invited error doctrine does not apply where the error at issue serves as the basis for an ineffective
assistance claim.



                                                 14
 No. 78045-0-1115


 instructions, instructions 10 and 15, refer to voyeurism rather than voyeurism in

 the first degree.

           Despite the erroneous instructions on attempted voyeurism in the first

 degree, Thomas cannot demonstrate a “reasonable probability that, but for

 counsel’s errors, the result of the trial would have been different.” Hendrickson,
129 Wash. 2d at 78. The elements for voyeurism under former ROW 9A.44. 115 are

 identical to those for voyeurism in the first degree under the amended statute

 ROW 9A.44. 11 5(2)(a). Regardless of the name, the jury received the correct

definition and elements for the lesser included offense.

           Furthermore, the jury instructions included only the single definition of

voyeurism given in instructions 10 and 15. The jury had no other definition of

voyeurism before t. Because the only definition provided the correct elements of

the law, the likelihood of confusion was minimal. Taking the jury instructions as a

whole, the only definition given for voyeurism properly informed the jury of the

applicable law. Thomas has not shown that the instructions created any

confusion for the jury. As a result, his ineffective assistance claim on this ground

fa i Is.

           2. 911 Oall

           Prior to trial, Thomas brought a motion in limine to preclude the witnesses

from testifying that he, or anyone else, looked through K.H.’s window on prior

occasions. The State did not object, and the trial court granted the motion.

           During trial, the State played the entirety of the recorded 911 call placed

by K.H. during the incident. On the recording, K.H. states, “I’ve seen him before


                                             15
 No. 78045-0-1/16


 in our window,” and “he watches me.” D.C. also says, ‘[H]e’s done this before.” ~

 After the jury heard the audio recording, defense counsel requested a sidebar

 and moved for a mistrial. The trial court subsequently denied the mistrial and

 admonished counsel, “I was a little taken aback, because I feel that it was

 incumbent on the counsels to know the evidence that’s being presented before

 the court.” Defense counsel declined a curative instruction for fear it would call

 attention to the statements. The parties agreed to redact the recording in case

 the jury requested to listen to it again. The trial court admitted the redacted

version into evidence to substitute for the original, but the jury did not ask to hear

the call again.

         Thomas argues ineffective assistance due to trial counsel’s failure to

review the 911 call for potentially damaging statements and object to its

admission on proper grounds. The State contends Thomas cannot demonstrate

the requisite prejudice because the jury may not have heard the statements and

the statements were essentially cumulative of the video of C.W. We agree with

the State.

        Through muffled statements on the 911 call, the jury potentially learned

that Thomas had been outside K.H.’s apartment prior to May 1, 2017. However,

C.W. and K.H. have neighboring windows in the apartment building. Admission

of video of C.W., taken from the same location outside their neighboring

apartment windows on April 4, 2017, provided essentially the same information to


         ~ The trial court did not hear the statements when the recording was played for the jury.
The trial court only discerned the statements after listening again outside of proceedings.


                                                 16
 No. 78045-0-1/17


 the jury. The State repeatedly referred to the April date of the video. Therefore,

 admissible evidence placed Thomas outside of C.W. and K.H.’s bedroom

 windows within the month prior to the incident.

       Additionally, the video of C.W. and the erroneous evidence from the 911

call both negated Thomas’s defense of happenstance. The video of C.W.

demonstrated that Thomas had been behind the building on a prior occasion,

making his presence on May 1, 2017 less likely related to his emergent need to

find a place to urinate. The statements from the 911 call established that

Thomas watched K.H. on prior occasions, allowing for the conclusion that he did

not randomly decide to urinate in that location. As a result, the 911 call provided

redundant evidence to negate Thomas’s claims.

       Because the video of C.W. taken from outside their neighboring windows

demonstrated Thomas’s prior presence outside of K.H.’s window and negated

any claim of mistake, the statements in the 911 call amounted to cumulative

evidence. Thomas fails to demonstrate ‘reasonable probability that, but for

counsel’s errors, the result of the trial would have been different.” Hendrickson,
129 Wash. 2d at 78. Therefore, Thomas cannot show prejudice to support

ineffective assistance of counsel on this ground.

   C. Prosecutorial Misconduct

      Thomas claims the prosecutor committed misconduct during closing

argument by undermining the presumption of innocence. The State argues that

an objection and instruction from the court would have cured any prejudice

resulting from the prosecutor’s comment. While we agree that the prosecutor’s


                                        17
 No. 78045-0-1118


 statements amount to an error of law, Thomas fails to demonstrate the prejudice

 required for a successful claim of prosecutorial misconduct.

          To prevail on a claim of prosecutorial misconduct, the defendant must

prove that the prosecutor’s comments were improper and prejudicial. State v.

Yates, 161 Wash. 2d 714, 774, 168 P.3d 359 (2007). “The burden to establish

prejudice requires the defendant to prove that ‘there is a substantial likelihood

[that] the instances of misconduct affected the jury’s verdict.” State v.

Thorgerson, 172 Wash. 2d 438, 442-43, 258 P.3d 43(2011) (quoting State v.

Maqers, 164 Wash. 2d 174, 191, 189 P.3d 126 (2008)).

          Failure to object to a prosecuting attorney’s improper remark constitutes a

waiver of the error unless the remark is so flagrant and ill-intentioned that the

resulting prejudice could not have been neutralized by a curative instruction.

State v. Elmore, 139 Wash. 2d 250, 292, 985 P.2d 289 (1999). “Any allegedly

improper statements should be viewed within the context of the prosecutor’s

entire argument, the issues in the case, the evidence discussed in the argument,

and the jury instructions.” State v. Dhaliwal, 150 Wash. 2d 559, 578, 79 P.3d 432

(2003).

          During closing argument, the prosecutor told the jury, “Now, the defendant

carries the presumption of innocence in this case and that presumption continues

until you go back to the jury room.” Thomas contends the prosecutor’s statement

denied him a fair trial by suggesting to the jury that the presumption of innocence

“evaporates” once deliberation begins.




                                          18
 No. 78045-0-1/1 9


        Indeed, the prosecutor’s statement that the presumption of innocence

 “continues until you go back to the jury room” misstated the law. See State v.

 Reed, 168 Wash. App. 553, 578, 278 P.3d 203 (2012); State v. Evans, 163 Wn.

App. 635, 643, 260 P.3d 934 (2011); State v. Veneqas, 155 Wash. App. 507, 524-

25, 228 P.3d 813 (2010). Rather than ending at the jury room door, “The

presumption of innocence continues throughout the entire trial and may be

overcome, if at all, only during deliberations.” Evans, 163 Wash. App. at 643. Any

statement that invites the jury to disregard the presumption upon deliberation

“seriously dilutes the State’s burden of proof.” Evans, 163 Wash. App. at 644.

       To the extent that the prosecutor’s comment suggested the presumption

of innocence continued only until the jurors began deliberations, it constituted an

improper remark. However, because Thomas did not object to this statement

during trial, he has waived the error “unless the remark is so flagrant and ill

intentioned that it causes an enduring and resulting prejudice that could not have

been neutralized by an admonition to the jury.” State v. Russell, 125 Wash. 2d 24,

86, 882 P.2d 747 (1994).

       Thomas argues the misconduct incurably prejudiced him because the

prosecutor urged the jurors to treat Thomas’s out-of-court statements as any

other witness statement, requiring temporary coexistence with the presumption of

innocence. According to Thomas, the prosecutor’s argument suggested the

jurors cast aside the presumption of innocence. While the statement suggested

that jurors could disregard the presumption of innocence upon deliberation, this




                                         19
 No. 78045-0-1/20


 court recently addressed a similar statement and found a curative instruction

 would have neutralized any resulting prejudice. See Reed, 168 Wash. App. at 579.

        In Reed, the prosecutor stated ‘the presumption of innocence ‘does last

 all the way until you walk into that [jury] room and start deliberating.” 168 Wn.

App. at 578. Reed did not object to this statement during trial. Reed,168 Wn.

App. at 578. There, as here, the statement amounted to an incorrect statement

of the law by suggesting the presumption of innocence dissipated at the

beginning of deliberations. Reed, 168 Wash. App. at 578. The court concluded the

defendant failed to demonstrate enduring prejudice: “We have no doubt that a

simple instruction from the trial court indicating that the presumption of innocence

may be overcome, if at all, only during the jury’s deliberations would have been

sufficient to overcome any prejudice resulting from the prosecutor’s remark.”

Reed, 168 Wash. App. 579.

       Given the similarity of the statements, the Reed court’s conclusion holds

equally true for the case at hand. Had Thomas objected to the prosecutor’s

statements, the court could have issued an instruction to correct the

misstatement of the law and remind the jury that the presumption of innocence

persisted until the State proved the charged crime beyond a reasonable doubt.

See Evans, 163 Wash. App. at 642-43. As a result, Thomas fails to establish the

prosecutor’s error as so flagrant and ill-intentioned that a curative instruction

could not neutralize the resulting prejudice and cannot prevail on his claim of

prosecutorial misconduct.




                                         20
 No. 78045-0-1/21


    D. Community Custody Conditions

       Thomas appeals the imposition of certain community custody prohibitions.

 Specifically, Thomas alleges (1) the community custody condition prohibiting him

from entering sex-related businesses is not crime-related; and (2) the conditions

prohibiting possession of sexually explicit materials and requiring that he inform

the community custody officer (CCC) and treatment provider of any dating

relationship are unconstitutionally vague. The State contends the trial court

properly exercised its discretion in imposing these conditions. Because State v.

Nguyen, 191 Wash. 2d 671, 425 P.3d 847 (2018) recently upheld these community

custody conditions against the same claims, the trial court properly imposed the

conditions.

       1. Crime-Related Prohibition

       Here, the court imposed a community custody condition prohibiting

Thomas from “enter{ingj sex-related businesses, including: x-rated movies, adult

bookstores, strip clubs, and any location where the primary source of business is

related to sexually explicit material.” Thomas contends this prohibition is not

crime related and amounts to an abuse of the court’s discretion. Nguyen says

otherwise.

      As a condition of community custody, a sentencing court has the

discretion to impose “crime-related prohibitions,” proscribing “conduct that

directly relates to the circumstances of the crime for which the offender has been

convicted.” RCW 9.94A.703(3)(f); RCW 9.94A.030(10). “The prohibited conduct

need not be identical to the crime of conviction, but there must be ‘some basis for


                                        21
 No. 78045-0-1122


the connection.” Nguyen, 191 Wash. 2d at 684 (quoting State v. Irwin, 191 Wn.

App. 644, 657, 364 P.3d 830 (2015)).

       An appellate court reviews community custody conditions for an abuse of

discretion. Nguyen, 191 Wash. 2d at 678. A court does not abuse its discretion if a

reasonable relationship exists between the community custody condition and the

crime of conviction. Nguyen, 191 Wash. 2d at 684. “So long as it is reasonable to

conclude that there is a sufficient connection between the prohibition and the

crime of conviction, we will not disturb the sentencing court’s community custody

conditions.” Nguyen, 191 Wash. 2d at 685-86.

        Thomas was convicted of two counts of voyeurism. Voyeurism is a sex

offense involving viewing, photographing, or filming without consent for the

purposes of arousal or gratification of sexual desire. Former RCW 9A.44.115(2).

Commission of a sex offense establishes an inability to control sexual urges.

Nguyen, 191 Wash. 2d at 686. Therefore, ‘fi]t is both logical and reasonable to

conclude that a convicted person who cannot suppress sexual urges should be

prohibited from accessing ‘sexually explicit materials,’ the only purpose of which

is to invoke sexual stimulation.” Nguyen, 191 Wash. 2d at 686. As a result, the trial

court did not abuse its discretion in limiting Thomas’s access to sexually explicit

materials by prohibiting entrance to sex-related businesses.

      2. Vagueness Challenge

      Thomas argues unconstitutional vagueness as to the community custody

provisions requiring him to inform the CCO and treatment provider of any dating




                                         22
No. 78045-0-1/23


relationship and prohibiting him from possessing or viewing sexually explicit

material. Based on Nguyen, we disagree.

       The Fourteenth Amendment to the United States Constitution and article I,

section 3 of the Washington State Constitution require fair warning of proscribed

conduct. State v. BahI, 164 Wash. 2d 739, 752, 193 P.3d 678 (2008). A community

custody provision suffers from vagueness if it does not define the criminal

offense with sufficient definiteness such that ordinary people can understand the

conduct proscribed, or does not provide ascertainable standards of guilt.

Nguyen, 191 Wash. 2d at 678. In Nguyen, the Washington State Supreme Court

explicitly concluded that the two provisions appealed here—the requirement of

informing the CCO and treatment provider of any dating relationship and

prohibition against sexually explicit material—were not unconstitutionally vague.
191 Wash. 2d at 681-83. Therefore, the sentencing court did not abuse its

discretion by imposing these community custody conditions.

      We affirm.




WE CONCUR:




                                                                         /

                                       23